DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

68 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (DE3428519).
Regarding claim 68, Meyer discloses a residual load circuit breaker (Fig. 1) for breaking an electrical connection to a propulsion current supply conductor for a transport device (¶ [Abstract] of English translation), the residual load circuit breaker comprising: a feed line terminal (one of the terminal 4 pieces); a discharge line terminal (one of the terminal 4 pieces); and a switching device (1), the switching device comprising a rotary switch body (7) comprising a contact blade (the first segment of 9) rotatable about an axis arranged between the feed line terminal and the discharge line terminal (Figures 1-2), the contact blade comprising contact surfaces (9b) projecting radially on a contact blade end side (Fig. 1), wherein: the contact surfaces are in touching contact with both the feed line terminal and the discharge line terminal in a closed rotary position of the rotary switch body (Fig. 2); the contact surfaces are located at a spaced location from the feed line terminal and the discharge line terminal in an open rotary position of the rotary switch body (Fig. 1); the residual load circuit breaker performs switching motions of the rotary switch body that are rotationally limited in one rotational direction; and the switching motions are actuated unidirectionally and cyclically to move the rotary switch body from the closed rotary position into an open rotary position and again into the closed rotary position (¶ [Abstract] of English translation).
Regarding claim 73, Meyer further discloses the rotary switch body further comprises another contact blade (the second segment of 9), the contact blade and the other contact blade providing a pair of contact blades (Fig. 1); the feed line terminal and .




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Seo (US 2008/0088395).
Regarding claim 72, Meyer discloses most of the claim limitations except for a position detection device configured to detect a rotary position of the rotary switch body or configured to detect a presence of the closed rotary position or an open rotary position of the rotary switch body.
Seo teaches a circuit breaker assembly which comprises a detecting unit for detecting overcurrent, a fault current, etc. and for driving the driving unit (¶ [0006]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyer’s device according to known methods to incorporate the teachings of Seo to use a detection device in the assembly to enhance the safety measures of the assembly. 




Claims 75-76 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer.
Regarding claim 75, Meyer discloses most of the claim limitations except for another rotary switch body to provide a plurality of rotary switch bodies arranged next to each other in an axial direction.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyer’s device to include a plurality of rotary switch bodies in order to allow the device to control multiple circuits, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).
Regarding claim 76, Meyer discloses a first switching block comprising an insulator chamber (the interior space of 1) and the feed line terminal, the rotary switch body and the discharge line terminal (Fig. 1).
However Meyer fails to disclose a second switching block comprising an insulator chamber and a feed line terminal, the another rotary switch body and a discharge line terminal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyer’s device to provide a plurality of switching blocks in order to allow the device to control multiple circuits, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 MPEP 2144.04 (VI-B).

Claims 80-82 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Kim (US 2003/0123209).
Regarding claim 80, Meyer discloses most of the claim limitations except for a remote control interface.
Kim teaches a remote controller for a circuit breaker (Fig. 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Meyer’s device according to known methods to incorporate the teachings of Kim to provide a remote control unit for the assembly in order to allow the operator to control the circuit breaker at a remote position without approaching the circuit breaker or a control board as taught by Kim (¶ [0002]).
Regarding claim 81, the combination of Meyer and Kim further teaches a drive motor (203 of Kim); and a triggering device (204 of Kim) configured to trigger switching rotation, wherein the remote control interface is configured to provide a remote-controlled activation of the drive motor and/or the triggering device (¶ [0022] of Kim).
Regarding claim 82, the combination of Meyer and Kim further teaches a remote monitoring interface (100 and 200 of Kim) configured to transmit a switching state of the residual load circuit breaker (¶ [0022] of Kim).




Allowable Subject Matter
Claims 69-71, 74 and 77-79 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 69, the prior art fails to disclose or teach a jump drive configured to drive the rotary switch body to an abrupt switching rotation, wherein a complete rotary motion between the closed rotary position and an open rotary position takes place in less than 200 msec.
Regarding claim 74, the prior art fails to disclose or teach the rotary switch body further comprises an insulating housing comprising a first half shell, a second half shell and an inner sleeve; and the contact blade has a central recess, through which the housing extends; the housing comprises a shaft mount connected to a shaft for rotation in unison.
Regarding claim 77, the prior art fails to disclose or teach a feed-out collector wherein the residual load circuit breaker is configured to be fastened to an external support structure via the feed-out collector.
Regarding claim 79, the prior art fails to disclose or teach an access limitation device, which makes possible a manual access to the residual load circuit breaker only when a detected electrical load between the feed line terminal and the discharge line terminal falls below a permissibility limit value.



Claims 83-88 are allowed.
Regarding claim 83, the prior art fails to teach, disclose, or suggest, either alone or in combination, the rotary switch body comprising a multipart insulating housing comprising: a first half shell; a second half shell; and an inner sleeve, wherein the contact blade has a central recess, through which the housing extends and in combination with the rest of the limitations of the claim.
Regarding claim 86, the prior art fails to teach, disclose, or suggest, either alone or in combination, a rotary switch body comprising a multipart insulating housing comprising a first half shell, a second half shell; and an inner sleeve, wherein the contact blade has a central recess, through which the housing extends; and/or a module switching block is provided for the residual load circuit breaker, the module switching block comprising an insulator chamber with the feed line terminal, and with the rotary switch body and with the discharge line terminal and in combination with the rest of the limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833